      CASE 0:21-cv-01170-DSD-BRT Doc. 20 Filed 07/29/21 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 21-1170(DSD/BRT)

Shanieca Moore,

                  Plaintiff,

v.                                                 ORDER

MAV Motors Co. and
Western Surety Company,

                  Defendants.


     Todd M. Murray, Esq. and Freidman Murray, PLLC, 1400 Van Buren
     Street NE, Suite 200-222, Minneapolis, MN 55413, counsel for
     plaintiff.

     Yury Suponitsky, Esq. and Morris Law Group P.A., 7380 France
     Avenue South, Suite 250, Edina, MN 55435, counsel for
     defendants.


     This matter is before the court upon the motion to dismiss by

defendants MAV Motors Co. and Western Surety Company.         Based on a

review of the file, record, and proceedings herein, and for the

following reasons, the motion to dismiss is denied.



                                BACKGROUND

     This   dispute    arises   out   of   plaintiff   Shaneica   Moore’s

purchase of a 2007 Chevrolet Suburban from MAV Motors, a Minnesota

used car dealership, in December 2020.       Western Surety provided a

surety bond to MAV Motors as required by Minn. Stat. § 168.27.

Compl. ¶¶ 30-32.
        CASE 0:21-cv-01170-DSD-BRT Doc. 20 Filed 07/29/21 Page 2 of 5



     In 2015, title for the Suburban was issued to Sarah Matthies.

Id. ¶ 10.    The title listed the odometer reading as 180,670 miles.

Id. ¶ 11.       Matthies sold the vehicle to Borton Volvo on November

17, 2020.       Id. ¶ 12.    Borton Volvo sold the vehicle to Statewide

Wholesale the same day.        Id. ¶ 13.      The following month, Statewide

Wholesale sold the Suburban to MAV Motors.               Id. ¶ 14.   At the time

of that sale, the Suburban’s odometer read 256,899 miles.                       Id.

¶ 16.    Moore alleges that MAV Motors thereafter rolled back the

Suburban’s odometer to read 171,000 miles, either intentionally or

in the process of repairing the vehicle.                Id. ¶¶ 17, 22-23.

     When    Moore    agreed   to   purchase      the    Suburban,   MAV    Motors

prepared    a    vehicle    purchase   contract,        which   stated   that   the

vehicle’s mileage was 171,000.           Id. ¶ 18.        At the time of sale,

Moore was unaware that the odometer reading was inaccurate.                     Id.

¶ 19.    She later learned, by reviewing the previous title and a

CarFax report, that the odometer reading was lower than the actual

miles on the Suburban.       Id. ¶ 20.       Moore believes that the Suburban

had approximately 256,000 miles on it when she purchased the

vehicle.    Id. ¶¶ 1, 22.

     On May 6, 2021, Moore commenced this action alleging that MAV

Motors intentionally altered the odometer with the intent to

defraud prospective buyers in violation of the Motor Vehicle

Information and Cost Savings Act of 1972 (Federal Odometer Act),

49 U.S.C. § 32703(2), and the Minnesota Odometer Act, Minn. Stat.

                                         2
         CASE 0:21-cv-01170-DSD-BRT Doc. 20 Filed 07/29/21 Page 3 of 5



§ 325E.14, subdiv. 1.        She alternatively alleges that MAV Motors

altered the odometer while servicing the Suburban but failed to

adjust the odometer to zero miles and to provide notice of the

adjustment, in violation of § 32704(a) of the Federal Odometer Act

and § 325E.14, subdiv. 6 of the Minnesota Odometer Act. 1                   Moore

additionally     alleges    that    MAV       Motors   violated   the   Minnesota

Odometer Act by offering the Suburban for sale knowing that the

odometer had been altered, in violation of Minn. Stat. § 325E.14,

subdiv. 4.       Moore claims that Western Surety, as MAV Motors’

insurer, is liable for monetary losses caused by MAV Motors’

statutory violations.        Compl. ¶¶ 20-21.           Defendants now move to

dismiss.



                                   DISCUSSION

I.   Standard of Review

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).                  “A claim

has facial plausibility when the plaintiff [has pleaded] factual


     1  Moore has withdrawn her claim that MAV Motors made a false
statement on the vehicle purchase contract with the intent to
defraud, in violation of § 32705(a)(2) of the Federal Odometer
Act. See ECF No. at 6 n.5.
                                          3
          CASE 0:21-cv-01170-DSD-BRT Doc. 20 Filed 07/29/21 Page 4 of 5



content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”                 Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556 (2007)).        Although a complaint need not contain detailed

factual allegations, it must raise a right to relief above the

speculative level.         Twombly, 550 U.S. at 555.          “[L]abels and

conclusions or a formulaic recitation of the elements of a cause

of action” are not sufficient to state a claim.             Iqbal, 556 U.S.

at 678 (citation and internal quotation marks omitted).

II.   Adequacy of Complaint

      Relevant here, the Federal Odometer Act and the coextensive

Minnesota Odometer Act 2 prohibit the seller of an automobile from

tampering with or misrepresenting the mileage registered on the

odometer.      49 U.S.C. § 32703(2); Minn. Stat. § 325E.14, subdiv. 1.

The statutes also require sellers who perform repair vehicles that

alter the odometer to reset the odometer to zero and provide

written notice of the adjustment.            49 U.S.C. § 32704(a); Minn.

Stat. § 325E.14, subdiv. 6.            Private persons who bring civil

actions under the statutes must plead and prove that a violation

was done with “intent to defraud.”           49 U.S.C. § 32710(a).




      2See Minn. Stat. § 325E.14, subdiv. 15 (adopting by reference
the prohibitions contained in the Federal Odometer Act).

                                       4
          CASE 0:21-cv-01170-DSD-BRT Doc. 20 Filed 07/29/21 Page 5 of 5



      Defendants argue that the Moore has failed to plausibly plead

that MAV Motors tampered with or altered the Suburban’s odometer

and that it did so with specific intent to defraud. 3                 In making

this argument, defendants purport to quote, but do not provide to

the court, statements made in various title-related documents.                In

essence, defendants assert that the documents show that plaintiff

was   on    notice   that    the   odometer    reading   was   inaccurate   and,

therefore, MAV Motors could not have acted with intent to defraud.

The   court     will   not    rely    on   uncorroborated      and   unsupported

statements at any time and certainly not at this early stage.

Moore adequately alleges each claim in her complaint, including

that MAV Motors intentionally deceived her with respect to the

Suburban’s mileage.          Whether those allegations will be borne out

as the case progresses is a question for another day.



                                     CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that the motion to dismiss

[ECF No. 7] is denied.

Dated: July 29, 2021                           s/David S. Doty
                                               David S. Doty, Judge
                                               United States District Court

      3 Defendants initially argued that the Suburban is exempt
from mileage disclosure requirements and the statutory prohibition
against giving false statements relating to mileage. See ECF No.
9.   In their reply argument, defendants abandon that argument.
See ECF No. 18. As a result, the court will not address exemption
and will turn directly to the issues in dispute, as raised for the
first time in defendants’ reply.
                                           5
